Mr. Presiding Justice Pam delivered the opinion of the court. 4. Roads and bridges, § 239*—when evidence sufficient to sustain finding that driver of team not intoxicated. In an action for the negligent death of a boy seven years of age who was killed near a street intersection as the result of being run over by a wagon, evidence held sufficient to sustain a finding that the driver was not intoxicated. 5. Appeal and error, § 1526*—when giving of erroneous instructions on negligence of defendant not prejudicial error. The giving of an erroneous instruction on the negligence of a defendant is not prejudicial error where the jury, which rendered a verdict for defendant, could not reasonably have rendered any other verdict. 6. Roads and bridges, § 239*—when evidence insufficient to show negligence of driver of wagon in running over hoy. In an action for damages for the death of a boy seven years of age who, while on his way north on a street to his home instead of passing north on a crosswalk over an intersecting street, wandered down such latter street and crossed to the rear and west of two street cars standing near such intersection, and was struck and run over as he stepped from behind such cars by a wagon which had just turned the corner from the north and was proceeding on the north side of such cars, evidence held sufficient to show that the driver was not negligent.